Title: To Thomas Jefferson from Aaron Burr, 4 September 1801
From: Burr, Aaron
To: Jefferson, Thomas


Dear Sir
N York 4 Septr. 1801
The enclosed belongs properly to you. The writer is now representative in Congress and was many Years member of the Senate of the U.S. I have no personal knowledge of the persons Named.
Some time since, I gave you my opinion against the expediency of appointing [Davis] to the office of Supervisor—Hence I learn it has been inferred as his competency or fitness to discharge the duties of Naval officer—No such thing was intended, nor will any respectable person deny the ability of Mr [Davis] to discharge the duties of either office;—but the office of Supervisor being an independent one, I thought that an elderly Man would be more in Conformity with public opinion especially as there was an elderly Man of Suitable character & talents who had rendered very eminent services to this Country both in Civil and Military life & who desired the office; and again, it appeared to me that there was a peculiar aptitude in the habits & talents of Davis to the duties of Naval officer.
I should not have troubled you with any thing further on this subject, but for the Misapprehension which had taken place—
with great Respect & attachment I am Dr Sir Your friend & st
A; Burr
